Title: Thomas Jefferson to James Leitch, 28 July 1818
From: Jefferson, Thomas
To: Leitch, James


          
            Dear Sir
            Monticello
July 28. 18.
          
          I shall set out the day after tomorrow for the Gap, and after our business  done I shall visit Staunton, and, being so far on the way shall visit the Warm springs to which I have been going and ought to have gone 2. or 3. years ago. but I must borrow of you the money for my journey which I suppose will take 100.D. I am the more reluctant on this because I cannot reimburse it by an immediate draught on Richmond finding I have overdrawn my funds there between 3. & 400.D. soon after my return, or in all September at furthest, I shall be in funds again to meet every thing. moderate sized bills will do best for the road if you can spare them.   Your’s with friendship & respect.
          Th: Jefferson
        